Title: To Thomas Jefferson from Samuel Harrison Smith, 18 February 1806
From: Smith, Samuel Harrison
To: Jefferson, Thomas


                        
                            
                        18 Feb. 1806
                     
                        
                        Thomas Jefferson Esquire to S. H. Smith
                  
                     
                        
                           1805
                           March.
                           To printing 50 copies of a supplementary note to the account of the Mould Board
                           
                           
                           
                           
                        
                        
                           
                           
                           
                           
                           printing
                           1–
                           50
                           Cloth. cts
                        
                        
                           
                           
                           
                           
                           plates
                           
                              2.
                           
                           ___
                           3–
                           50
                        
                        
                           1806
                           Jan. 14.
                           To printing 1  & 2 Quires of Invitatn
                           
                           
                           
                           
                        
                        
                           
                           
                           Notes
                           Paper
                           5–
                           60
                           
                           
                           
                           
                        
                        
                           
                           
                           
                           Printing
                           10–
                           
                           
                           
                           15–
                           60
                        
                        
                           
                           Feb. 18
                           To 2 copies of Examination of Brit. Doctrine 
                           
                           
                           2.
                           —
                        
                        
                           
                           Feb. 
                           To printing additions to Manual—[lre?] Quarter sheet foolscap—500 Copies.
                           
                           
                           
                           
                        
                        
                           
                           
                           
                           compositn.  & press work
                           5.
                           
                           
                           
                        
                        
                           
                           
                           
                           paper
                           
                           
                           1.
                           50
                           
                           
                        
                        
                           
                           
                           
                           folding
                           
                           
                           1.
                           50
                           8.
                           —
                        
                        
                           
                           To the Universal Gazette in boards for the years 1804 & 1805—
                           
                           8.
                           —
                        
                        
                           
                           To the National Intel. for Oct. 31. 1804 to Oct. 31. 1805
                           
                           
                              5.
                           
                           —
                        
                        
                           
                           
                           
                           
                           
                           
                           
                           
                           42–
                           10
                        
                     
                  
                        
                    